The request by petitioner for judicial notice is granted. The petition for review is granted. The issues to be briefed and argued are limited to the following: (1) Under what circumstances does the California Constitution permit bail to be denied in noncapital cases? Included is the question of what constitutional provision governs the denial of bail in noncapital cases-article I, section 12, subdivisions (b) and (c), or article I, section 28, subdivision (f)(3), of the California Constitution -or, in the alternative, whether these provisions may be reconciled. (2) What standard of review applies to review of the denial of bail? (3) Did the Court of Appeal err in affirming the trial court's denial of bail? The request for immediate admission to bail is denied. The non-party's request for depublication is denied.